Exhibit 10.5

AMENDMENT TO OFFER LETTER

This Amendment (the “Amendment”), effective as of October 31, 2006 (the
“Effective Date”), to the offer letter dated July 25, 2002 (the “Offer Letter”)
by and between Curis, Inc., a Delaware corporation (the “Company”), and Mary
Elizabeth Potthoff (the “Executive”).

WHEREAS, the Company and the Executive desire to amend the Offer Letter to
reflect changes which the parties hereby agree to in connection with the
Company’s continued employment of the Executive; and

WHEREAS, it is essential to the Company to retain and attract as executive
officers the most capable persons available; and

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited; and

WHEREAS, it is now and has always been the express policy of the Company to
indemnify its directors and officers; and

WHEREAS, the Executive does not regard the protection available under the
Company’s Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to continue to serve as an executive
officer of the Company without adequate protection; and

WHEREAS, the Company desires the Executive to continue to serve as an executive
officer of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendments - The Offer Letter shall be amended to include the following
provisions.

 

  1.1 At-Will Employment. This Amendment shall not be construed as an agreement,
either express or implied, to employ the Executive for any stated term, and
shall in no way alter the Company’s policy of employment at will, under which
both the Executive and the Company remain free to terminate the employment
relationship, with or without cause, at any time, with or without notice.

 

  1.2 Termination and Severance. The benefits provided for the Executive under
this Amendment shall be reduced by the salary continuation payments provided
under the Offer Letter. It is not intended that the Offer Letter provide any
benefits in addition to or duplicative of any benefits which the Executive is
eligible to receive under this Amendment. This Amendment shall supersede any and
all other prior agreements or arrangements for post-termination benefits and
indemnification.



--------------------------------------------------------------------------------

  (a) In the event the Executive’s employment terminates by the Company for
Cause, by the Executive without Good Reason or due to the death or Disability of
the Executive, the Company shall pay to the Executive only her base salary
accrued through the last day of her employment with the Company. For the
purposes of this Amendment, “Disability” shall be deemed to have occurred when
the Employee shall have been unable to perform her duties by reason of illness
or incapacity for a period of 120 consecutive days in any period of 52
consecutive weeks, as determined in good faith by the Company’s Board of
Directors (the “Board”) in accordance with applicable law.

 

  (b) In the event the Executive’s employment terminates as a result of a
voluntary termination by the Executive for Good Reason, or a termination by the
Company without Cause, upon execution of an general release of all claims
against the Company, its employees, officers, directors and agents, in a form
drafted by the Company, the Executive shall: (i) receive her base salary accrued
through the last day of her employment with the Company, (ii) receive payments
equal to one-half (1/2) of the Executive’s then base salary, reduced by all
applicable taxes and withholdings, over a period of six months in accordance
with the Company’s then current payroll policies and practices and (iii) the
Executive’s medical/dental insurance as an Executive of the Company will cease
upon termination and the Executive will immediately become eligible for
continuation of medical/dental coverage pursuant to COBRA. Company will pay any
difference between the COBRA premium and the amount the Executive would
otherwise be responsible for with respect to the medical and dental coverage
elected for a period of six (6) months from the date such termination or as long
as the Executive is eligible for COBRA, whichever period is shorter. At the end
of this period, the Executive is eligible to continue coverage for the balance
of the statutory period under COBRA, provided that the Executive pays the COBRA
premium.

 

  (c) For purposes of this Amendment, “Good Reason” means that any of the
following are undertaken without the Executive’s express written consent: (i) in
the Executive’s title, authority or responsibility; (ii) any reduction in the
Executive’s annual cash compensation; or (iii) a relocation of the place of
business at which the Executive is principally located to a location more than
fifty (50) miles from the current principal site.

 

  (d) For purposes of Sections 1.2(a) and (b) of this Amendment, “Cause” means
(V) the Executive’s failure or refusal to substantially perform her duties or
the Executive’s continued neglect to perform such duties to the full extent of
her abilities for reasons other than death, physical or mental incapacity, (W) a
good faith finding by the Company of the Executive’s failure to perform her
duties as assigned to her by the Board or Chief Executive Officer of the
Company, (X) a good faith finding by the Company of dishonesty, gross
negligence, or misconduct, (Y) conviction

 

- 2 -



--------------------------------------------------------------------------------

     or the entry of a pleading of nolo contendere to any crime or felony, or
(Z) any breach or threatened breach of any confidentiality, non-solicitation, or
inventions agreement with the Company. For purposes of Section 1.2(e) of this
Amendment, “Cause” shall have the meaning ascribed to it in Section 8(c)(1)(d)
of the Company’s 2000 Stock Incentive Plan, as amended from time to time.

 

  (e) In the event the Executive’s employment terminates as a result of
termination of the Executive by the Company or its successor without Cause, or
by the Executive for Good Reason, within twelve (12) months following a Change
in Control Event, upon execution by the Executive of a general release of all
claims against the Company, its employees, officers, directors and agents, in a
form drafted by the Company, the Executive shall: (i) receive her base salary
accrued through the last day of her employment with the Company; (ii) receive
payments equal to one-half (1/2) of the Executive’s then base salary, reduced by
applicable taxes and withholdings, which shall be paid over a period of six
months in a manner that is in accordance with the Company’s then current payroll
policies and practices and (iii) the Executive’s medical/dental insurance as an
Executive of the Company will cease upon termination and the Executive will
immediately become eligible for continuation of medical/dental coverage pursuant
to COBRA. Company will pay any difference between the COBRA premium and the
amount the Executive would otherwise be responsible for with respect to the
medical and dental coverage elected for a period of six (6) months from the date
such termination or as long as the Executive is eligible for COBRA, whichever
period is shorter. At the end of this period, the Executive is eligible to
continue coverage for the balance of the statutory period under COBRA, provided
that the Executive pays the COBRA premium. For purposes of this section, the
Executive’s “base salary” shall be the greater of the amount in effect either
immediately prior to the Change in Control Event or the termination date of the
Executive’s employment. The benefits provided under this Section 1.2(e) shall be
in lieu of any benefits the Executive would have otherwise been entitled to
pursuant to Section 1.2(b) of this Amendment.

 

  (f) For purposes of this Amendment, a “Change in Control Event” shall mean:

 

  (i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote

 

- 3 -



--------------------------------------------------------------------------------

     generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition; or

 

  (ii) Such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Amendment by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or

 

  (iii) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation or other form of entity in such Business Combination
(which shall include, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (such resulting or

 

- 4 -



--------------------------------------------------------------------------------

     acquiring corporation or entity is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

 

  (g) Notwithstanding any provision of this Amendment to the contrary, if, at
the time the Executive’s employment is terminated, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(ii) of the Internal
Revenue Code and the regulations thereunder, then any payments to be paid or
provided to the Executive under this Amendment that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code shall be
delayed by a period of six (6) months and all payments that would have been made
to the Executive during such six (6) month period shall be made in a lump sum in
the seventh (7th) month following the date of termination.

 

  1.3 No Duty to Seek Employment. The Executive and the Company acknowledge and
agree that nothing contained in this Amendment shall be construed as requiring
the Executive to seek or accept alternative or replacement employment in the
event of her termination of employment by the Company for any reason, and no
payment or benefit payable hereunder shall be conditioned on the Executive’s
seeking or accepting such alternative or replacement employment.

 

  1.4 Indemnification. Upon the later of (1) six years after the date that the
Executive shall have ceased to serve as an executive officer of the Company or,
at the request of the Company, as a director, officer, partner, trustee, member,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company or other enterprise or (2) the final termination of
all Proceedings (as defined below) pending on the date set forth in clause
(1) in respect of which the Executive is granted rights of indemnification or
advancement of Expenses (as defined below) hereunder and of any proceeding
commenced by the Executive pursuant to Section 1.4(h) of this Amendment relating
thereto, the Company shall provide indemnification to the Executive as follows:

 

  (a) Indemnification in Third-Party Proceedings. The Company shall indemnify
the Executive in accordance with the provisions of this Section 1.4(a) if the
Executive was or is a party to or threatened to be made a party

 

- 5 -



--------------------------------------------------------------------------------

     to or otherwise involved in any Proceeding (other than a Proceeding by or
in the right of the Company to procure a judgment in its favor) by reason of the
Executive’s Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith, against all Expenses, judgments,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by or on behalf of the Executive in connection with such Proceeding, if the
Executive acted in good faith and in a manner which the Executive reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful. The termination of any Proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Executive did
not act in good faith and in a manner which the Executive reasonably believed to
be in, or not opposed to, the best interests of the Company, and, with respect
to any criminal Proceeding, had reasonable cause to believe that his or her
conduct was unlawful.

 

  (b) Indemnification in Proceedings by or in the Right of the Company. The
Company shall indemnify the Executive in accordance with the provisions of this
Section 1.4(b) if the Executive was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the Executive’s
Corporate Status (as defined below) or by reason of any action alleged to have
been taken or omitted in connection therewith, against all Expenses and, to the
extent permitted by law, amounts paid in settlement actually and reasonably
incurred by or on behalf of the Executive in connection with such Proceeding, if
the Executive acted in good faith and in a manner which the Executive reasonably
believed to be in, or not opposed to, the best interests of the Company, except
that no indemnification shall be made under this Section 1.4(b) in respect of
any claim, issue, or matter as to which the Executive shall have been adjudged
to be liable to the Company, unless, and only to the extent, that the Court of
Chancery of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of such liability but
in view of all the circumstances of the case, the Executive is fairly and
reasonably entitled to indemnity for such Expenses as the Court of Chancery or
such other court shall deem proper.

 

  (c) Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Amendment, except as set forth in Section 1.4(h), the Company
shall not indemnify the Executive in connection with a Proceeding (or part
thereof) initiated by the Executive unless the initiation thereof was approved
by the Board of the Company. Notwithstanding anything to the contrary in this
Amendment, the Company shall not indemnify the Executive to the extent the
Executive is reimbursed from the proceeds of insurance, and in the event the
Company makes any

 

- 6 -



--------------------------------------------------------------------------------

     indemnification payments to the Executive and the Executive is subsequently
reimbursed from the proceeds of insurance, the Executive shall promptly refund
such indemnification payments to the Company to the extent of such insurance
reimbursement.

 

  (d) Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Amendment, to the extent that the Executive has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, the Executive shall be
indemnified against all Expenses incurred by or on behalf of Executive in
connection therewith. Without limiting the foregoing, if any Proceeding or any
claim, issue or matter therein is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to the Executive, (ii) an adjudication that the Executive was liable to
the Company, (iii) a plea of guilty or nolo contendere by the Executive, (iv) an
adjudication that Executive did not act in good faith and in a manner the
Executive reasonably believed to be in or not opposed to the best interests of
the Company, and (v) with respect to any criminal proceeding, an adjudication
that the Executive had reasonable cause to believe his or her conduct was
unlawful, the Executive shall be considered for the purposes hereof to have been
wholly successful with respect thereto.

 

  (e) Notification and Defense of Claim. As a condition precedent to the
Executive’s right to be indemnified, the Executive must notify the Company in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Company is so
notified, the Company will be entitled to participate therein at its own expense
and/or to assume the defense thereof at its own expense, with legal counsel
reasonably acceptable to the Executive. After notice from the Company to the
Executive of its election so to assume such defense, the Company shall not be
liable to the Executive for any legal or other expenses subsequently incurred by
the Executive in connection with such Proceeding, other than as provided below
in this Section 1.4(e). The Executive shall have the right to employ his or her
own counsel in connection with such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of the Executive unless (i) the
employment of counsel by the Executive has been authorized by the Company,
(ii) counsel to the Executive shall have reasonably concluded that there may be
a conflict of interest or position on any significant issue between the Company
and the Executive in the conduct of the defense of such Proceeding or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases the fees and expenses of counsel for the
Executive shall be at the expense of the Company, except as otherwise expressly
provided by this Amendment. The Company shall not be entitled, without

 

- 7 -



--------------------------------------------------------------------------------

     the consent of the Executive, to assume the defense of any claim brought by
or in the right of the Company or as to which counsel for the Executive shall
have reasonably made the conclusion provided for in clause (ii) above. The
Company shall not be required to indemnify the Executive under this Amendment
for any amounts paid in settlement of any Proceeding effected without its
written consent. The Company shall not settle any Proceeding in any manner which
would impose any penalty or limitation on the Executive without the Executive’s
written consent. Neither the Company nor the Executive will unreasonably
withhold or delay their consent to any proposed settlement.

 

  (f) Advancement of Expenses. Subject to the provisions of Section 1.4(g) of
this Amendment, in the event that the Company does not assume the defense
pursuant to Section 1.4(e) of this Amendment of any Proceeding of which the
Company receives notice under this Amendment, any Expenses incurred by or on
behalf of the Executive in defending such Proceeding shall be paid by the
Company in advance of the final disposition of such Proceeding; provided,
however, that the payment of such Expenses incurred by or on behalf of the
Executive in advance of the final disposition of such Proceeding shall be made
only upon receipt of an undertaking by or on behalf of the Executive to repay
all amounts so advanced in the event that it shall ultimately be determined that
the Executive is not entitled to be indemnified by the Company as authorized in
this Amendment. Such undertaking shall be accepted without reference to the
financial ability of the Executive to make repayment.

 

  (g) Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to Sections 1.4(a), (b), (d) or (f) of this
Amendment, the Executive shall submit to the Company a written request. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 30 days after receipt by the Company of the written request of the
Executive, unless with respect to requests under Sections 1.4(a), (b) or (f) the
Company determines within such 30-day period that the Executive did not meet the
applicable standard of conduct set forth in Section 1.4(a) or (b), as the case
may be. Such determination, and any determination that advanced Expenses must be
repaid to the Company, shall be made in each instance (i) by a majority vote of
the directors of the Company consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a quorum,
(ii) by a committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (iii) if there are no
disinterested directors, or if the disinterested directors so direct, by
independent legal counsel (who may, to the extent permitted by applicable law,
be regular legal counsel to the Company) in a written opinion, or (iv) by the
stockholders of the Company.

 

- 8 -



--------------------------------------------------------------------------------

  (h) Remedies. The right to indemnification or advancement of Expenses as
provided by this Amendment shall be enforceable by the Executive in any court of
competent jurisdiction. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Company. Neither the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification is proper in the circumstances because the
Executive has met the applicable standard of conduct, nor an actual
determination by the Company pursuant to Section 1.4(g) that the Executive has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the Executive has not met the applicable standard of
conduct. The Executive’s expenses (of the type described in the definition of
“Expenses” below) reasonably incurred in connection with successfully
establishing the Executive’s right to indemnification, in whole or in part, in
any such Proceeding shall also be indemnified by the Company.

 

  (i) Partial Indemnification. If the Executive is entitled under any provision
of this Amendment to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Executive in connection with any
Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the Executive
is entitled.

 

  (j) Subrogation. In the event of any payment under this Amendment, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Executive, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

  (k) Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Amendment shall not be deemed exclusive
of any other rights to which the Executive may be entitled under the Company’s
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law (common or statutory), or otherwise, both as to action
in the Executive’s official capacity and as to action in another capacity while
holding office for the Company. Nothing contained in this Amendment shall be
deemed to prohibit the Company from purchasing and maintaining insurance, at its
expense, to protect itself or the Executive against any expense, liability or
loss incurred by it or the Executive in any such capacity, or arising out of the
Executive’s status as such, whether or not the Executive would be indemnified
against such expense, liability or loss under this Amendment; provided that the
Company shall not be liable under this Amendment to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Executive has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

- 9 -



--------------------------------------------------------------------------------

  (l) Definitions. As used in this Amendment:

 

  (i) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

 

  (ii) The term “Corporate Status” shall mean the status of a person who is or
was a director or officer of the Company, or is or was serving, or has agreed to
serve, at the request of the Company, as a director, officer, partner, trustee,
member, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

 

  (iii) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against the Executive or amounts paid in
settlement in connection with such matters.

 

  (iv) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Amendment.

 

  (m) Savings Clause. If this Section 1.4 or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Executive as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Section 1.4 that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 

- 10 -



--------------------------------------------------------------------------------

  (n) Applicable Law. Notwithstanding anything herein to the contrary, this
Section 1.4 shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware. The Executive may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Company, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Executive shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.

 

  (o) Enforcement. The Company expressly confirms and agrees that it has entered
into this Amendment in order to induce the Executive to continue to serve as an
officer of the Company, among other things, and acknowledges that the Executive
is relying upon this Amendment in continuing in such capacity.

 

  (p) Consent to Suit. In the case of any dispute under or in connection with
this Section 1.4, the Executive may only bring suit against the Company in the
Court of Chancery of the State of Delaware. The Executive hereby consents to the
exclusive jurisdiction and venue of the courts of the State of Delaware, and the
Executive hereby waives any claim the Executive may have at any time as to forum
non conveniens with respect to such venue. The Company shall have the right to
institute any legal action arising out of or relating to this Section 1.4 in any
court of competent jurisdiction. Any judgment entered against either of the
parties in any proceeding hereunder may be entered and enforced by any court of
competent jurisdiction.

 

2. Reference to and Effect on the Offer Letter; Entire Agreement. The provisions
of the Offer Letter shall remain in full force and effect except as amended or
superseded by this Amendment, provided, that, except for the terms of the Offer
Letter providing continuation of base salary as severance payments, all other
post-termination benefits referenced in the Offer Letter are superceded by this
Amendment. This Amendment, together with the Offer Letter, sets forth the entire
agreement (the “Agreement”) of the parties hereto in respect of the subject
matter contained herein and supercedes all prior agreements, whether oral or
written, by any officer, employee or representative of any

 

- 11 -



--------------------------------------------------------------------------------

   party hereto in respect of the subject matter contained herein; and any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled. For avoidance of doubt, the parties
confirm that the foregoing does not apply to or limit the Executive’s rights
under Delaware law or the Company’s Certificate of Incorporation or By-Laws.

 

3. Governing Law. Except as set forth in Section 1.4(n), the Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to principles of conflicts of laws. Except
as set forth in Section 1.4(p), any action, suit, or other legal proceeding
which is commenced to resolve any matter arising under or relating to any
provision of the Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Executive each consents to the
jurisdiction of such a court.

 

4. Section 409A of the Internal Revenue Code. All payments and benefits provided
under this Amendment are intended to either comply with or be exempt from
Section 409A of the Code and this Amendment shall be administered and construed
accordingly. The Company makes no representations or warranty and shall have no
liability to the Executive or any other person if any payments made under this
Amendment are determined to constitute deferred compensation subject to
Section 409A but not to satisfy the conditions of that section.

 

5. Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform the Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in the
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform the
Agreement, by operation of law or otherwise.

 

6. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written above.

 

CURIS, INC. By:  

/s/ Daniel R. Passeri

Name:   Daniel R. Passeri Title:   Chief Executive Officer EXECUTIVE  

/s/ Mary Elizabeth Potthoff

Name:   Mary Elizabeth Potthoff

[Signature Page to Amendment to Offer Letter]